DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-12 are objected to because of the following informalities:  line 1 should be amended to -The control device for [[a]] the variable valve timing mechanism-.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 3 should be amended to -the controller does not perform the phase angle interpolation when-.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 3 should be amended to -the controller does not perform the phase angle interpolation when-.  Appropriate correction is required.

Claims 14-20 are objected to because of the following informalities:  line 1 should be amended to -The control method for [[a]] the variable valve timing mechanism-.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 4 should be amended to -whereas the phase angle interpolation is not performed in a steady state-.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 4 should be amended to -whereas the phase angle interpolation is not performed -.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim is rejected because of the limitation “calculate a motor torque from a motor current based on motor characteristics”, “calculate a motor rotation angle at least based on the motor torque and an engine operating state” and “interpolate a cam phase angle of the variable valve timing mechanism from the motor rotation angle”. The specification fails to elaborate on how this steps/functions  are performed and only indicates that they are performed and what data is used to make the calculation. The specification does indicate that an equation is used to determine the motor rotation angle but then fails to elaborate on what the equation is (Specification, ¶0057). Further, the calculation for the motor torque, motor rotation angle and cam phase angle based on the values outlined in the claim is not known in the art. For this reason, the controller for performing these functions/steps appears to be a black box which inputs information such as current and the engine operating state and outputs the “motor torque”, “motor rotation angle” and “cam phase angle” with no explanation as to how the values are calculated or determined. For this reason, the claim is rejected for failing to comply with the written description requirement since it fails to outline how the above calculations/interpolations are performed.
Claims 2-12 are rejected due to their dependence on claim 1.

Regarding claim 3:
The claim is rejected because of the limitation “based on an equation of motion in consideration of factors relevant to phase angle conversion” in lines 2-3. The specification does indicate that an equation is used to determine the motor rotation angle but then fails to elaborate on what the equation is (Specification, ¶0057). Further, the calculation for the motor rotation angle outlined in the claim is not known in the art. For this reason, the claim is rejected for failing to comply with the written description requirement since it fails to outline the equations used in the motor rotation angle calculations/interpolations.

Regarding claim 11:
The claim is rejected because of the limitation “the controller has a function of learning characteristics of motor current detection” in lines 2-3. The specification does not indicate what this function is and fails to explain how learning is performed. For this reason, the claim is rejected for failing to comply with the written description requirement since it fails to outline function for learning characteristics of the motor current detection.


Regarding claim 13:
The claim is rejected because of the limitation “calculating a motor torque from a motor current based on motor characteristics”, “calculating a motor rotation angle at least based on the motor torque and an engine operating state” and “interpolating a cam phase angle of the variable valve timing mechanism from the 15motor rotation angle”. The specification fails to elaborate on how this steps/functions  are performed and only indicates that they are performed and what data is used to make the calculation. The specification does indicate that an equation is used to determine the motor rotation angle but then fails to elaborate on what the equation is (Specification, ¶0057). Further, the calculation for the motor torque, motor rotation angle and cam phase angle based on the values outlined in the claim is not known in the art. For this reason, the controller for performing these functions/steps appears to be a black box which inputs information such as current and the engine operating state and outputs the “motor torque”, “motor rotation angle” and “cam phase angle” with no explanation as to how the values are calculated or determined. For this reason, the claim is rejected for failing to comply with the written description requirement since it fails to outline how the above calculations/interpolations are performed.
Claims 14-20 are rejected due to their dependence on claim 13.

Regarding claim 15:
The claim is rejected because of the limitation “based on an equation of motion in consideration of factors relevant to phase angle conversion” in lines 2-3. This claim is rejected for the same reasons recited in the claim 3 rejections above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9:
The limitation “the controller performs phase angle interpolation when an engine speed is at most a predetermined value” in lines 2-3. It is unclear what the “at most” language means in the claim in regards to the engine speed and the predetermined value. For the sake of examination, the office has assumed the applicant is attempting to claim “the controller performs phase angle interpolation when an engine speed is equal to or less than a predetermined value”.

Regarding claim 20:
The limitation “determining whether an engine speed is at most a predetermined value” and “phase angle interpolation is performed when the engine speed is at most the predetermined value” in lines 2-3. It is unclear what the “at most” language means in the claim in regards to the engine speed and the predetermined value. For the sake of examination, the office has assumed the applicant is attempting to claim “determining whether an engine speed is equal to or less than a predetermined value” and “phase angle interpolation is performed when the engine speed is equal to or less than the predetermined value”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to step 2A, first prong of the 2019 guidance, the claims are directed toward the abstract idea (mental process) of determining a cam phase angle based on calculated valves of motor rotation angle and motor torque. 
As to the step 2A, second prong of the 2019 guidance, the additional elements or combination of elements in the claims (i.e. controller-claim 1 ) fail to amount to more than a mere instructions to implement the idea on a computer. Further, the interpellation/calculation of the cam phase angle are not used to transform the internal combustion engine, cam or valves.
As to step 2B of the 2019 Guidance, when viewed as a whole, these additional claim elements (i.e. controller-claim 1) recite a generic computer implementation of the covered abstract idea. The generic computer implementation serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.
For these reasons, claim 1 is directed to patent-ineligible subject matter (abstract idea) implements on a generic computer. 

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to step 2A, first prong of the 2019 guidance, the claims are directed toward the abstract idea (mental process) of a method for determining a cam phase angle based on calculated valves of motor rotation angle and motor torque. 
As to the step 2A, second prong of the 2019 guidance, the claim fails to recite any additional claim elements. Further, the interpellation/calculation of the cam phase angle are not used to transform any additional claim elements such as the internal combustion engine, cam or valves.
As to step 2B of the 2019 Guidance, when viewed as a whole, these claims are directed to an abstract idea that are instructions to be performed by a generic computer implementation (see figure 6). 
For these reasons, claim 13 is directed to patent-ineligible subject matter (abstract idea) implements on a generic computer. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2018/0230865 to Brown (see the step of detecting the rotational movement of an output of the electric phase motor, 520), US patent application publication number 2013/0247853 to Mikawa (see the cam torque calculation step, figure 4, element S17), Japanese patent document JP 2013-83187 to Takahashi (see the motor shaft torque calculation step S104) and German patent document DE 102008035982 to Yin et al. (see the effective torque calculation step S280, translation ¶0040).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746